
 
Exhibit 10.2


Form of Non-Qualified Stock Option Agreement for Officers






DSL.NET, INC.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
1. Grant of Option.
 
DSL.NET, INC., a Delaware corporation (the “Company”), hereby grants to [NAME OF
OFFICER] (the “Employee”), an option, pursuant to the Company’s Amended and
Restated 2001 Stock Option and Incentive Plan (the “Plan”), to purchase an
aggregate of _________ shares (the “Shares”) of Common Stock, par value $.0005
per share (“Common Stock”), of the Company at a price of $______ per share,
purchasable as set forth in and subject to the terms and conditions of this
option agreement and the Plan. The original date of grant of this option is
____________, and is hereinafter referred to as the “Original Grant Date,” and
the date ending one hundred and twenty (120) months thereafter is herein
referred to as the “Tenth Anniversary Date.”
 
2. Exercise of Option and Provisions for Termination.
 
(a) Except as otherwise provided herein and subject to the right of cumulation
provided herein, this option may be exercised, prior to the Tenth Anniversary
Date, as to not more than the following number of shares of Common Stock covered
by this option during the respective periods set forth as follows: (i) none of
the shares of Common Stock covered by this option prior to __________, (ii)
16.66666% of the shares of Common Stock covered by this option from and after
___________, and (iii) an additional 2.77777% of the shares of Common Stock
covered by this option on each monthly anniversary of the Original Grant Date
thereafter, until fully vested, provided, however, that in the event there is no
corresponding monthly anniversary date in any given month, such additional
amount shall vest on the last day of such month (i.e., February 29 would
correspond to January 31). 
 
Notwithstanding anything herein to the contrary, in the event of a
Change-in-Control (as defined in Section 11(b) of the Plan), any portion of the
option granted to the Employee hereunder which would otherwise vest or become
exercisable solely with the passage of time and the Employee’s continued
employment the Company, shall immediately vest and become fully exercisable.
 
Notwithstanding anything herein to the contrary, in the event that the
Employee’s employment with the Company is terminated by the Company for any
reason other than Cause (as defined below), then the portion of the option
granted hereunder which would otherwise vest or become exercisable pursuant to
this Section 2(a) within twelve (12) months following the date of such
termination shall immediately vest and become fully exercisable. The term
“Cause” shall mean the Employee’s (i) habitual intoxication, (ii) illegal drug
use or addiction, (iii) conviction of a felony (or plea of guilty or nolo
contendere with respect thereto) which in any material respect impairs the
reputation of, or in any material respect harms, the Company, (iv) material
failure to perform his agreements, duties or obligations as an employee of the
Company, other than from illness or injury, which failure is not cured by him
within 30 days (or such longer period as may be reasonably necessary to cure
such failure) following notice to him from the Company
 

--------------------------------------------------------------------------------


 
setting forth in reasonable detail the nature of such failure, or (v) commission
of any act, or failure to act, in bad faith which in any material respect
impairs the reputation of, or in any material respect harms, the Company.
 
The right of exercise provided herein shall be cumulative so that if the option
is not exercised to the maximum extent permissible during any period it shall be
exercisable, in whole or in part, with respect to all shares not so purchased at
any time during any subsequent period prior to the expiration or termination of
this option.
 
This option may not be exercised at any time after the Tenth Anniversary Date.
 
(b) Subject to the conditions hereof, this option shall be exercisable by the
Employee giving written notice of exercise to the Company, specifying the number
of shares to be purchased and the purchase price to be paid therefor and
accompanied by payment in accordance with Section 3 hereof. Such exercise shall
be effective upon receipt by the Treasurer of the Company of the written notice
together with the required payment. The Employee shall be entitled to purchase
less than the number of shares covered hereby, provided that no partial exercise
of this option shall be for less than 10 whole shares.
 
(c) Subject to the provisions of Section 11 of the Plan, if the Employee ceases
to be employed by the Company or one of its subsidiaries for any reason,
including retirement but other than death, this option shall immediately
terminate; provided, however, that any portion of this option which was
otherwise exercisable on the date of termination of the Employee’s employment
may be exercised within the three-month period following the date on which the
Employee ceased to be so employed, or, if the Employee’s employment with the
Company was terminated by the Company for a reason other than Cause, the
one-year period following such termination, but in no event after the Tenth
Anniversary Date. Any such exercise may be made only to the extent of the number
of shares subject to this option which are purchasable upon the date of such
termination of employment. If the Employee dies during such three-month or
one-year period, this option shall be exercisable by the Employee’s personal
representatives, heirs or legatees to the same extent and during the same period
that the Employee could have exercised this option on the date of his or her
death.
 
(d) If the Employee dies while an employee of the Company or any subsidiary of
the Company, this option shall be exercisable, by the Employee’s personal
representatives, heirs or legatees, to the same extent that the Employee could
have exercised this option on the date of his or her death. This option or any
unexercised portion hereof shall terminate unless so exercised prior to the
earlier of the expiration of six months from the date of such death or the Tenth
Anniversary Date.
 
3. Payment of Purchase Price.
 
(a) Payment of the purchase price for shares purchased upon exercise of this
option shall be made by one or any combination of the following forms of
payment:
 
(ii) by delivery to the Company of cash or check payable to the order of the
Company in an amount equal to the purchase price of such shares;
 
(ii) if the Employee elects and the Company permits, subject to Section
3(b) below, by delivery of shares of Common Stock of the Company having a fair
market value equal in amount to the purchase price of such shares; or
 
ii

--------------------------------------------------------------------------------


 
(iii)  if the Employee elects and the Company permits, and the Common Stock is
then traded on a national securities exchange or on the Nasdaq National Market
(or successor trading system), by delivery of an irrevocable and unconditional
undertaking, satisfactory in form and substance to the Company, by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery by the Employee to the Company of a copy of
irrevocable and unconditional instructions, satisfactory in form and substance
to the Company, to a creditworthy broker to deliver promptly to the Company cash
or a check sufficient to pay the exercise price.
 
(b) If Section 3(a)(ii) is applicable, and if the Employee delivers Common Stock
held by the Employee (“Old Stock”) to the Company in full or partial payment of
the exercise price and the Old Stock so delivered is subject to restrictions or
limitations imposed by agreement between the Employee and the Company, an
equivalent number of shares of Common Stock issued upon exercise of this option
shall be subject to all restrictions and limitations applicable to the Old Stock
to the extent that the Employee paid for the option shares by delivery of Old
Stock, in addition to any restrictions or limitations imposed by this Agreement.
Notwithstanding the foregoing, the Employee may not pay any part of the exercise
price hereof by transferring Common Stock to the Company unless such Common
Stock has been owned by the Employee free of any substantial risk of forfeiture
for at least six months.
 
(c) For the purposes of Section 3(a)(ii) hereof, the fair market value of any
share of the Company’s Common Stock to be delivered to the Company in exercise
of this option shall be determined as of the last business day for which such
prices or quotes are available prior to the date of exercise and shall mean (i)
the last reported sale price (on that date) of the Common Stock on the principal
national securities exchange on which the Common Stock is traded, if the Common
Stock is then traded on a national securities exchange; (ii) the last reported
sale price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange; or (iii) if the stock is not then traded on a national
securities exchange or listed on the Nasdaq National Market (or successor
trading system), the fair market value as determined in good faith by the Board
of Directors of the Company, in accordance with the terms of the Plan.
 
(d) If the Employee elects to exercise options by delivery of shares of Common
Stock of the Company, the certificate or certificates representing the shares of
Common Stock of the Company to be delivered shall be duly executed in blank by
the Employee or shall be accompanied by a stock power duly executed in blank
suitable for purposes of transferring such shares to the Company. Fractional
shares of Common Stock of the Company will not be accepted in payment of the
purchase price of shares acquired upon exercise of this option.
 
4. Delivery of Shares.
 
The Company shall, upon payment of the purchase price for the number of shares
purchased and paid for, make (or cause to be made) prompt delivery of such
shares to the Employee, provided that if any law or regulation requires the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to complete such action. No shares shall be issued and
delivered upon exercise of any option unless and until, in the opinion of
counsel for the Company, any applicable registration requirements of the
Securities Act of 1933, any applicable listing requirements of any national
securities exchange or market on which stock of the same class is then listed,
and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been fully complied
with.
 
iii

--------------------------------------------------------------------------------


 
5. Non-transferability of Option.
 
Except as provided in Section 2(c) and Section 2(d) hereof, this option is
personal and no rights granted hereunder shall be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) nor shall
any such rights be subject to execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
option or of such rights contrary to the provisions hereof, or upon the levy of
any attachment or similar process upon this option or such rights, this option
and such rights shall become null and void.
 
6. No Special Employment Rights.
 
Nothing contained in the Plan or this Agreement shall be construed or deemed by
any person under any circumstances to bind the Company or any of its
subsidiaries to continue the employment of the Employee for the period within
which this option may be exercised. However, during the period of the Employee’s
employment, the Employee shall render diligently and faithfully the services
which are assigned to the Employee from time to time by the Board of Directors
or by the executive officers of the Company and its subsidiaries and shall at no
time take any action which directly or indirectly would be inconsistent with the
best interests of the Company or of its subsidiaries.
 
7. Rights as a Stockholder.
 
The Employee shall have no rights as a stockholder with respect to any shares
which may be purchased by exercise of this option unless and until a certificate
or certificates representing such shares are duly issued and delivered to the
Employee. Except as otherwise expressly provided in the Plan, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such stock certificate is issued.
 
8. Recapitalization.
 
In the event that dividends are payable in shares of Common Stock or in the
event there are splits, sub-divisions or combinations of shares of Common Stock
subsequent to the date hereof, the number of shares subject to this option shall
be increased or decreased proportionately, as the case may be, and the number of
shares deliverable upon the exercise thereafter of this option shall be
increased or decreased proportionately, as the case may be, without change in
the aggregate purchase price.
 
9. Reorganization.
 
In case the Company is merged or consolidated with another corporation or entity
and the Company is not the surviving corporation, or in case the property or
stock of the Company is acquired by any other corporation, or in case of a
reorganization or liquidation of the Company, prior to the termination or
expiration of this option, the Employee shall, with respect to this option or
any unexercised portion thereof, be entitled to the rights and benefits, and be
subject to the limitations, set forth in Section 11 of the Plan and Section 2
hereof.
 
iv

--------------------------------------------------------------------------------


 
10. Withholding Taxes.
 
Whenever shares are to be issued upon exercise of this option, the Company shall
have the right to require the Employee to remit to the Company an amount
sufficient to satisfy any federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such shares.
 
11. Miscellaneous.
 
(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Employee.
 
(b) All notices under this Agreement shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.
 
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.
 
 
 

      Dated:  DSL.NET, INC.  
   
   
  By:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:   Title        Address:  545 Long Wharf Drive   New Haven, Connecticut
06511 

         
 

 
v

--------------------------------------------------------------------------------






EMPLOYEE’S ACCEPTANCE


 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.
 



        PARTICIPANT  
   
   
   

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

 Address:  

--------------------------------------------------------------------------------

  

 
 
 







vi
 
 
 